DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment & Arguments
Applicant’s amendment to Claim 15, in the Amendment filed January 4, 2021, overcomes the rejection of Claim 15 under 35 U.S.C. 101.
Applicant’s amendments to Claims 1 and 8-16, in the Amendment, appear to address all of the issues raised under 35 U.S.C. 112(b), but these amendments raise new issues under 35 U.S.C. 112(b).
Applicant’s arguments traversing the 35 U.S.C. 102 and 103 rejections of Claims 1 and 14-16 have been considered, but they are not persuasive.
Applicant appears to conclude that since Torre utilizes an SDM method that minimizes a non-linear least squares function that Torre cannot and does not teach the invention as claimed in Claims 1 and 14-16.  See Amendment, page 13.  Applicant does not provide any reasoning behind this conclusion.  Furthermore, Applicant has not really addressed the rejections the Examiner set forth.  Thus, without more, the Examiner has no reason to withdraw the rejection.  
The claimed functional features of Claims 1 and 14-16 are no different than a conventional feature point estimation using SDM.  Feature point estimation using SDM was first introduced by Torre and described in detail the Background of the Invention section of the instant application (see paragraphs [0003]-[0012).  Thus, in order to distinguish the invention as claimed in Claims 1 and 14-16 from Torre, Applicant must recite the distinguishing features in the claims or set forth persuasive arguments as to why the claimed features are different than those disclosed by Torre.  Applicant has not done this.  Therefore, for all of the foregoing reasons, the Examiner has maintained the rejections in view of Torre.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the “subject detection unit,” “feature point positioning unit,” “feature amount acquisition unit,” “regression calculation unit,” and “repositioning unit” limitations of Claims 1 and 14. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For Claim 1, there are a number of issues in this claim which cause confusion among those with ordinary skill in the art.
First, in line 7, the “positioned feature point” is recited, but the claim does not provide proper antecedent basis for this term.  In line 4, the feature point positioning unit is configured to “position a feature point,” but the claim never requires for the feature point to actually be positioned.  Thus, by referring to the “positioned feature point,” the claim is referring to an element which has not been previously incorporated in the claim.  Thus, one with ordinary skill in the art would consider this term to be so confusing that the metes and bounds of the claim would be unable to be determined.
Second, in lines 9 and 14, “the position of the feature point” and “the feature point positioned” are respectively recited, but the claim does not provide proper antecedent basis for this term.  As discussed above, in line 4, the feature point positioning unit is configured to “position a feature point,” but the claim never requires for the feature point to actually be positioned or where the outcome is a positioned feature point.  Thus, by referring to “the position 
Third, in line 15, “the feature amount of the feature point repositioned” is recited, but the claim does not provide proper antecedent basis for this term.  In line 6, the feature amount acquisition unit acquires a feature amount for a positioned feature point, but the feature amount acquisition unit is not required to acquire a feature amount for a repositioned feature point.  In lines 11 and 12, a repositioning unit is configured to reposition the feature point, but the repositioning unit does not provide a feature amount for any feature point which is repositioned by repositioning unit.  Thus, by referring to “the feature amount of the feature point repositioned,” the claim is referring to an element which has been previously incorporated in the claim.  Thus, one with ordinary skill in the art would consider this term to be so confusing that the metes and bounds of the claim would be unable to be determined.
Fourth, in line 17, the “feature amount” is recited, but, as discussed above, there are two different feature amounts which have been previously incorporated in the claim.  Because the “feature amount” does not clearly specify which of these different feature amounts are being referenced, one with ordinary skill in the art would consider this term to be so confusing that the metes and bounds of the claim would be unable to be determined.
Fifth, in lines 19-23, the claim requires for the “repositioning unit” to repeat a number of steps the “repositioning unit” never was originally required to perform.  For example, according to the claim, each of the units are configured to perform a function, but each of the units are not required to actually perform that function.  However, the claim later assumes the units have 
Therefore, for these reasons, Claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.  
For the purposes of examination, the Examiner has interpreted all of the foregoing limitations as if they each have been given proper antecedent basis in the claim, that each unit performs a step or steps corresponding to the step or steps they are configured to perform, and that the repositioning unit is an iterative unit that operates on the outcome from a previous iteration.
For Claim 14, this claim only differs from Claim 1 in that it is directed towards a “system” instead of a “device,” but otherwise mirrors Claim 1.
Therefore, for the same reasons given above for Claim 1, Claim 14 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.  Similarly, for the purposes of examination, Claim 14 has been interpreted by the Examiner in a way similar to that of Claim 1.  
For Claim 15, this claim only differs from Claims 1 and 14 in that it is directed towards a “program” instead of a “device” or “system,” but otherwise mirrors Claims 1 and 14.
Therefore, for the same reasons given above for Claims 1 and 14, Claim 15 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the 
For Claim 16, this claim only differs from Claims 1, 14, and 15 in that it is directed towards a “method” instead of a “device,” “system,” or “program,” but otherwise mirrors Claims 1, 14, and 15.
Therefore, for the same reasons given above for Claims 1, 14, and 15, Claim 16 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.  Similarly, for the purposes of examination, Claim 16 has been interpreted by the Examiner in a way similar to that of Claims 1, 14, and 15.  
As for Claims 2-13, because each of these claims depend from independent Claim 1, these claims incorporate all of the limitations of independent Claim 1.  Furthermore, each of these claims further limit features introduced in Claim 1.  As a result, each of these claims at least includes the same issues as Claim 1 and includes additional issues along the same lines as those in Claim 1.
Therefore, for these reasons, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, Claims 2-13 has been interpreted by the Examiner in a way similar to that of Claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De la Torre et al. (“Supervised Descent Method and its Application to Face Alignment” non-patent literature; herein “Torre”).
For Claim 16, Torre discloses, as discussed in Sections 3 and 4, a feature point position estimation method (see Abstract), comprising:
a subject detection step of detecting a subject region from a subject image (see Section 3.1 and “face detector” that is run on the test images); 
a feature point positioning step of positioning a feature point at an initial feature point position prepared in advance for the subject region (see Section 3.1 where landmarks in the test images are set based on average landmark positions in the training images and where the landmarks in the training images are based on manual labeling); 
a feature amount acquisition step of acquiring a feature amount of the positioned feature point (see Section 3.1. where the SIFT values from the patches around the landmarks in the test images are determined); 
a regression calculation step of calculating a deviation amount of a position of a true feature point with respect to the position of the feature point by performing a regression calculation on the feature amount (see Section 3.1 where the SIFT values of the landmarks in test image rearranged based on a regression-based SDM); and 
a repositioning step of repositioning the feature point based on the deviation amount (see Section 3.1 where the SIFT values of the landmarks in test image rearranged based on a regression-based SDM), wherein 

the regression calculation step calculates the deviation amount by converting the feature amount in a matrix-resolved regression matrix (see Section 3.1 and “linear regression”), and 
the repositioning step repeats a plurality of times acquisition of the feature amount by the feature amount acquisition unit, calculation of the deviation amount by the regression calculation unit, and reposition of the feature point, and outputs a position of the repositioned feature point (see Section 4.3 where the process is repeated for consecutive frames and also see Section 4.2. where an experiment was run on celebrities).
The claimed features of Claim 16 are no different than conventional feature point estimation using SDM.  Feature point estimation using SDM was first introduced by Torre and described in detail the Background of the Invention section of the instant application (see paragraphs [0003]-[0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over De la Torre et al. (“Supervised Descent Method and its Application to Face Alignment” non-patent literature; herein “Torre”) in view of Zhou et al. (US 2017/0213359 A1; herein “Zhou”).
For Claims 1, 14, and 15, these claims are directed towards a specific implementation of the method of Claim 16.  For example, Claim 1 is directed towards a device that implements the method of Claim 16, Claim 14 is directed towards a system that implements the method of Claim 16, and Claim 15 is directed towards a program that implements the method Claim 16.
In this light, Torre discloses, as discussed in Sections 3 and 4, a feature point position estimation method (see Abstract), comprising:
a subject detection step of detecting a subject region from a subject image (see Section 3.1 and “face detector” that is run on the test images); 
a feature point positioning step of positioning a feature point at an initial feature point position prepared in advance for the subject region (see Section 3.1 where landmarks in the test images are set based on average landmark positions in the training images and where the landmarks in the training images are based on manual labeling); 
a feature amount acquisition step of acquiring a feature amount of the positioned feature point (see Section 3.1. where the SIFT values from the patches around the landmarks in the test images are determined); 
a regression calculation step of calculating a deviation amount of a position of a true feature point with respect to the position of the feature point by performing a regression calculation on the feature amount (see Section 3.1 where the SIFT values of the landmarks in test image rearranged based on a regression-based SDM); and 

the feature amount acquisition step further acquires the feature point positioned in the feature point positioning unit and the feature amount of the feature point repositioned in the repositioning unit (see Section 4.3 where the process is repeated for consecutive frames and also see Section 4.2. where an experiment was run on celebrities), 
the regression calculation step further calculates the deviation amount by converting the feature amount in a matrix-resolved regression matrix (see Section 3.1 and “linear regression”), and 
the repositioning step repeats a plurality of times acquisition of the feature amount by the feature amount acquisition unit, calculation of the deviation amount by the regression calculation unit, and reposition of the feature point, and further outputs a position of the repositioned feature point (see Section 4.3 where the process is repeated for consecutive frames and also see Section 4.2. where an experiment was run on celebrities).
The above-described claimed features are no different than conventional feature point estimation using SDM.  Feature point estimation using SDM was first introduced by Torre and described in detail the Background of the Invention section of the instant application (see paragraphs [0003]-[0012]).
Torre discloses the process of performing SDM for feature point estimation, but Torre does not disclose any specific implementation of the process.  That is, Torre does not disclose any device, system, program, or units.

Zhou discloses, as an advantage, that the process is suitable for mobile platforms.  Thus, Zhou teaches computer-based implementations of the process that are suitable for mobile platforms.  See paragraph [0006]. 
Therefore, based on the foregoing factual findings and at least for the above-identified advantage, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to implement Torre’s process using Zhou’s implementation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
February 10, 2021